LEHMAN, J. (dissenting).
The plaintiff entered into an agreement to do certain alterations on the defendant’s premises for $4,000, and now sues for the amount unpaid on the contract, and for the reasonable value of extra work. The contract provided that the plaintiff should perform the work in conformity with the drawings and specifications. The contract further provided that:
“The party oí the second part [the defendant] may require to be made at any time during the progress oí the work above mentioned, any alterations in, additions to, or deviation or omission from, the work hereby contracted for, • without annulling or invalidating the contract.”
The extra work which plaintiff claims he performed constituted “an addition to and a deviation or omission from the work” within the meaning of the contract, and upon a previous appeal in this case, this court held that no recovery could be had for the extra work, where the plaintiff failed to perform what might be called the original contract.
On the first trial it was well-nigh conceded that the plaintiff had not performed that work. See Fox v. Fox, 77 Misc. Rep. 101, 135 N. Y. *951Supp. 1073. Upon the second trial the plaintiff showed that he had not fully performed the work according to the specifications and drawing, but had in various matters deviated and made omissions from them. He did present evidence, however, that these omissions were either affirmatively assented to by the architect, or that after the deviation or omission, the architect had given certificates for part payment, from which his consent might be implied. When this testimony was offered, the defendant objected to it on the ground that the plaintiff pleaded actual performance, and was bound to prove actual performance, and not substantial performance and waiver. At the close of both the plaintiff’s case and the defendant’s case, the defendant moved to dismiss the case on the same ground.
There is no doubt that ordinarily the plaintiff, under a complaint alleging performance, must prove strict performance, and that proof of a waiver of strict performance is immaterial under such pleadings. The plaintiff recognized this rule, but claimed at the trial, and now urges, that he proved strict compliance with the contract, on the ground that the deviations and omissions made by the consent of the architect became a part of the contract under the clause permitting the defendant to require deviations and omissions precisely as the extra work performed under that clause became a part of the contract. In my opinion this construction of the contract is not authorized. Its express purpose was limited to giving the defendant the right to require alterations or deviations in the contract without annulling or invalidating it, and it is combined with a clause stating the manner of fixing the compensation or allowance by the contractor for such deviation or alteration. Its evident purpose was to safeguard the owner from being accused of a breach of contract if he required changes in the wofk during construction.
It need not now be decided whether the plaintiff would be entitled to claim strict performance of the contract if the defendant had required the deviations or omissions now complained of, for in this case fthe evidence shows that he never required these omissions other than those necessitated by the extra work. As to the remainder of the omissions, the plaintiff’s own evidence shows that at most the defendant consented to some, and did not object to others. Since the defendant did not require the omissions from the specifications and drawings, the performance of the work according to the specifications remained a part of plaintiff’s contract, and a condition precedent under [the contract to any recovery, and the defendant’s consent was at most a waiver of this condition. Since the waiver was not pleaded, the plaintiff had no right to prove such waiver in this action,
It follows that the'judgment should be reversed, with costs to the appellant, and the complaint dismissed.